MEMO ENDORSED
The Court is in receipt of the Commission's supplemental briefing (Dkt. #31),
and Respondent's response (Dkt. #32). Having reviewed the parties'
submissions, the Court questions whether it retains jurisdiction over these
proceedings now that the notice of appeal has been filed. Regardless, now
that Respondent has consented to a tolling of the statute of limitations, the
Court believes that a stay of these proceedings is both warranted and will not
prejudice the Commission. Insofar as the Commission expresses concerns about
Respondent's memory of relevant events, the Court finds that the other factors
in this case outweigh that concern. Respondent's motion for a stay is
GRANTED.

Dated:    February 21, 2020          SO ORDERED.
          New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
